Case: 15-40042      Document: 00513391933         Page: 1    Date Filed: 02/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-40042
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         February 23, 2016
                                                                             Lyle W. Cayce
ODIS LEE JACKSON,                                                                 Clerk


                                                 Petitioner-Appellant

v.

DANIELS, U.S. Prison Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-395


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Odis Lee Jackson, federal prisoner # 15806-179,
was convicted of conspiracy to possess with intent to distribute 50 grams or
more of cocaine base and possession with intent to distribute 50 grams or more
of cocaine base.      He was sentenced to life imprisonment and 10 years of
supervised release. He now appeals the district court’s dismissal of his 28
U.S.C. § 2241 petition.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40042     Document: 00513391933      Page: 2   Date Filed: 02/23/2016


                                  No. 15-40042

      Relying on, inter alia, Moncrieffe v. Holder, 133 S. Ct. 1678 (2013), and
Descamps v. United States, 133 S. Ct. 2276 (2013), Jackson contends that the
district court misapplied Reyes-Requena v. United States, 243 F.3d 893, 901
(5th Cir. 2001), as the savings clause of 28 U.S.C. § 2255 permits challenges to
erroneously applied statutory mandatory minimum sentences. The district
court determined that Jackson had not met the criteria for proceeding under
the savings clause which allows a federal prisoner to attack the legality of his
conviction in a § 2241 petition if he can show that the remedies provided under
§ 2255 are “inadequate or ineffective to test the legality of his detention.”
§ 2255(e).
      We review a district court’s dismissal of a § 2241 petition de novo. See
Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). A prisoner seeking to
establish that his § 2255 remedy is inadequate or ineffective must make a
claim (1) “based on a retroactively applicable Supreme Court decision which
establishes that the petitioner may have been convicted of a nonexistent
offense” that (2) “was foreclosed by circuit law at the time when the claim
should have been raised in the petitioner’s trial, appeal, or first § 2255 motion.”
Reyes-Requena, 243 F.3d at 904.
      We are not persuaded by Jackson’s contention that the savings clause
permits sentencing challenges. See Garland v. Roy, 615 F.3d 391, 394 (5th Cir.
2010). As neither Descamps, 133 S. Ct. at 2278-95, nor Moncrieffe, 133 S. Ct.
at 1680-94, has any effect on whether Jackson was convicted of nonexistent
federal drug offenses, these decisions do not demonstrate that § 2255 is
inadequate or ineffective. See Garland, 615 F.3d at 394. Jackson also relies
on United States v. Sanchez-Espinal, 762 F.3d 425 (5th Cir. 2014), but that is
not a Supreme Court decision, so it cannot satisfy the first prong of the Reyes-
Requena test. See Reyes-Requena, 243 F.3d at 904. Finally, even though



                                        2
    Case: 15-40042    Document: 00513391933     Page: 3   Date Filed: 02/23/2016


                                 No. 15-40042

Jackson advanced a claim based on Alleyne v. United States, 133 S. Ct. 2151
(2013) in the district court, he has not briefed a contention based on Alleyne on
appeal and has therefore abandoned this claim. See United States v. Scroggins,
599 F.3d 433, 446-47 (5th Cir. 2010); Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993).
      The judgment of the district court is AFFIRMED.




                                       3